IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 28, 2009

                                     No. 08-60951                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



KEVIN THOMAS,

                                                   Plaintiff - Appellant
v.

CONSTANCE REESE, in her Individual Capacity as a Federal Officer;
JULIE D. SOUTHERLAND, in her Individual Capacity as a Federal Officer;
Z. PLEASANT, in her Individual Capacity as a Federal Officer,

                                                   Defendants - Appellees




               Appeal from the United States District Court for the
                   Southern District of Mississippi at Jackson
                                 5:07-CV-160


Before DAVIS, SMITH, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff, Kevin Thomas, is a Federal inmate serving a 180 month sentence
at Federal Correctional Complex in Yazoo City, Mississippi(FCC Yazoo City).
His projected release date is in September 2013. Thomas filed this Bivens action
against prison officials, Constance Reese, Warden; Julie D. Southerland, Unit
Manager; and Zaneta Pleasant, Counselor. His core complaint is that the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60951

defendants deprived him of legal materials necessary to file a complaint about
inadequate medical care in the prison.       Thomas asserts that defendants,
Southerland and Pleasant, searched his cell and removed from his locker
typewriter ribbons, typewriter eraser ribbons and a civil jury trial manual. He
alleged that by taking this property the prison officials “created an impediment”
to his asserting his claim of inadequate medical care. He further asserted that
a complete breakdown in the institution’s electronic legal research computer
system deprived him of access to the courts.
      The magistrate judge wrote a detailed report and recommendation to the
district court recommending that the defendants’ motion for summary judgment
be granted on grounds that Thomas had not demonstrated a constitutional
violation. The district court accepted the recommendation and dismissed the
case. We affirm the district court’s order granting summary judgment for the
following reasons.
1)    Plaintiff produced no summary judgment evidence indicating that
Constance Reese the Warden of FCC Yazoo City, Mississippi was personally
involved or had knowledge of the alleged confiscation of plaintiff’s legal
materials. Accordingly the district court correctly dismissed plaintiff’s Bivens
claims against Warden Reese.
2)    Thomas argues that he suffered harm because his deprivation of legal
materials delayed him in filing suit beyond the time permitted by the statute of
limitations. We agree with the district court that this assertion is belied by the
fact that he had until October 27, 2008 to file a Bivens claim regarding his
medical care, long after he filed his complaint in the instant action.
3)    In order to establish that prison officials denied him access to the courts
Thomas must demonstrate actual injury, that is, the prisoner must show that
his legal position was prejudiced or that he was prevented from raising a



                                        2
                                   No. 08-60951

meritorious legal issue. See Richardson v. McDonnell, 841 F.2d 120, 122 (5th
Cir. 1988); Ruiz v. United States, 160 F.3d 273, 273 (5th Cir. 1998).
      For example, Thomas failed to demonstrate how the lack of a single book
he alleged was taken, a Civil Trial Manual, prejudiced his position where he had
access to an electronic law library. Although access to the electronic law library
was restricted, he did not demonstrate that he was unable to conduct the legal
research through this means.
      Thomas did not demonstrate how the mere confiscation of typewriter
ribbons denied him access to the courts. He filed the instant suit on August 16,
2007, more than a year before the statute of limitations would have run on a
Bivens claim regarding his medical care. He has vigorously litigated this claim
and there is no indication he could not have litigated his claim regarding lack of
proper medical care.
4)    Thomas’ claim that he was unable to timely assert a Federal Tort Claims
Act case because his materials were confiscated is also meritless. Thomas has
never sought to assert a FTCA claim.        There was certainly no statute of
limitations problem, however, for him to assert such a claim. When he filed the
present case he still had more than 3 months to file his FTCA claim.
5)    We also agree with the district court that there is no indication that
Thomas’ administrative detention from August 6, 2006 to August 28, 2006
denied him access to the courts.
      For these reasons and the reasons assigned by the magistrate judge in his
July 30, 2008 report and recommendation, the judgment of the district court is
affirmed.
      AFFIRMED.




                                        3